As this court recognizes the right of the petitioner to appear before any of the courts of this Island in defense of his' own rights, and as it does not appear that such right has been denied him, in view of the decision of the Supreme *745Court of California in the case of Philbrook v. Superior Court, 111 Cal., 31, and that of this court in the case of Agustín Hernández Mena v. The District Court of Mayagüez (15 P. R. Rep., 251), of May 7, 1909, the authorization requested is considered unnecessary and the petition is denied.

Denied.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice MacLeary dissented.